It is a tradition at the United Nations for its 
Members to gather at the General Assembly to 
reflect upon the manner in which they plan to 
shoulder the responsibilities incumbent upon them 
in guiding the fate of mankind. However, there is 
no doubt that such collective reflection can bear 
fruit only if it is pursued in the light of the 
goals that have been set. This session, more than 
any other, is of great importance for the Central 
African Republic in appreciating the efforts the 
Organization has made out its mission.
I am also very pleased, Mr. President, to convey 
to you and, through you, to the Assembly, the 
wishes for complete success from General Andre 
Kolingba, President of the Military Committee of 
National Reconstruction and head of State, who, 
together with the people of the Central African 
Republic, has a profound trust and renewed faith 
in the Organization. It also gives me great 
pleasure to congratulate you, Sir, on behalf of 
the delegation it is my honor to head, on your 
important election to the presidency of the 
thirty-seventh session of the General Assembly.
Your great personal qualities will, I am certain, 
lead to the success of our work.
I should like to address my sincere 
congratulations to the outgoing President, Mr. 
Kittani, for the dynamism, competence aid 
efficiency with which he guided the previous 
session of the Assembly.
It gives me pleasure to renew my congratulations 
to the Secretary-General, Mr. Perez de Cuellar, 
and to assure him that the Central African 
Republic stands ready to support the efforts he 
is undertaking with fervor, conviction and 
courage in the daily accomplishment of his tasks.
Lastly, my country wishes to express its 
appreciation to the former Secretary-General, Mr. 
Kurt Waldheim, for his devotion to the cause of 
the United Nations during his term of office.
Although States with different social and 
political systems may experience certain problems 
in coexisting within the United Nations, it is 
none the less true that such diversity clearly 
testifies to the vitality of the Organization. 
And although some of those problems, by their 
very nature, often constitute an outright 
challenge, the imperatives of the well-being of 
mankind demand from us a concerted search for 
ways and means of strengthening the 
Organization's capacity to act. To that end, the 
United Nation: should not only be an instrument 
for making the international political climate 
more healthy, it should be, above all, an 
instrument for economic and social development. 
That twofold wish which, in the view of my 
delegation, lies at the core of our concerns and 
forms the framework of United Nations doctrine, 
has inspired the two themes of the message I have 
been entrusted to deliver to the Assembly for its 
consideration.
Created at the outset as an instrument for 
improving the international political climate, as 
it was of the common will of States that cherish 
peace and justice, the Organization has 
unfortunately been constant prey to the harsh 
daily reality of intolerance and violence. In 
many parts of the world, particularly in southern 
Africa, the Middle East, South-East Asia and 
Latin America, the emergence of conflicts creates 
hotbeds of tension whose persistence is inimical 
to peaceful and fraternal coexistence.
Some people even today, 22 years after the 
adoption of General Assembly resolution 1514 (XV) 
continue the struggle for their human dignity and 
freedom. The distressing situation which prevails 
in southern Africa is a clear example of this.
In this connection, my (delegation believes that 
the accession to sovereignty of territories still 
under colonial and racist domination can only 
promote the universality of the Organization. 
Therefore, the improvement of the political 
climate requires, first, the elimination of all 
forms of domination now existing in the world, 
which today are considered to be contrary to 
international morality. That is why the Central 
African Republic believes that Namibia should as 
soon as possible-and why should this not be in 
1983- accede to independence in accordance with 
the spirit and letter of Security Council 
resolution 435 (1978).
In Lebanon and the Falkland Islands (Malvinas), 
in a period of less than four months this year, 
the international community witnessed and 
remained powerless in the face of a tragedy most 
of whose victims were innocent people. In one 
case there was aggression by force in an attempt 
to thwart the aspirations of a people, in 
flagrant violation of international rules; in the 
other case there was an express refusal to have 
recourse to the principle of the peaceful 
settlement of disputes.
In the case of the Falkland Islands (Malvinas), 
my country appeals to the good sense of the 
interested parties to begin direct negotiations, 
if necessary with the participation and the good 
offices of the Secretary-General.
Recent events in the Middle East can be described 
by only one word, horror. The massacres at Sabra 
and Shatila, despicable acts directed at women, 
children and the elderly, constitute nothing less 
than the crime of genocide, which no country that 
supports the ideals of the United Nations can 
tolerate. I wish to reiterate from this rostrum 
my country's condemnation of that abject act 
which compounds other attempts by the State of 
Israel to contain the just struggle of the 
Palestinian people, through the PLO, for 
self-determination. The life of wandering forced 
on that people cannot continue. That is why my 
country continues to support Security Council 
resolutions 242 (1967) and 338 (1973) as the 
basis for an acceptable solution to the conflict 
in the Middle East.
Because the United Nations has been paralyzed and 
unable to act in that region at this critical 
stage, it has become more urgent than ever, as 
suggested in the report of the Secretary-General 
on the work of the Organization, to strengthen 
the capacity of the Organization to accomplish 
its mission. The Central African Republic 
considers that it is necessary to restore to the 
Security Council its role as the guarantor of 
international peace and security and, 
furthermore, to reconsider the mechanics that 
govern its operation, because the important 
changes that have occurred on the international 
scene since the San Francisco Conference, call 
for the establishment of a balance in the 
decision-making process.
Improvement of the international climate, as I 
have said, means, in the final analysis, the 
maintenance of world peace and security.
33. The United Nations, through the organ 
competent in that area, is frequently called upon 
in the case of a threat to peace. The 
unsatisfactory results of sessions devoted to 
disarmament reduce the chances of consolidating 
and preserving peace. States continue to devote 
enormous sums to armaments, while two thirds of 
the people of the world live in poverty. The 
struggle for world supremacy, which is called 
hegemonism, is pursued inexorably, leading to the 
research into, manufacture, and qualitative and 
quantitative stockpiling of weapons of mass 
destruction. This phenomenon, added to everything 
covered by the key word "deterrence", seriously 
compromises peace and security in many regions of 
the world. That is why the Central African 
Republic encourages all new initiatives designed 
to curb the arms race and help to improve the 
international climate.
36. Although a sovereign State may freely choose 
a given system, certain Powers continue to 
interfere in their internal affairs, using the 
weapons of blackmail and threat. Are we to infer 
from that that the principles which govern 
international relations need be observed and 
applied only by the weak countries? That is the 
question my delegation wishes to put to the 
Assembly.
Between Iraq and the Islamic Republic of Iran, in 
Western Sahara, in Democratic Kampuchea and in 
Afghanistan armed conflicts persist which 
threaten peace in those regions of the world. 
Nevertheless, the Charter commits nations to 
settling their differences by peaceful means. We 
firmly believe in the virtues of dialogue and 
appeal urgently to the various protagonists in 
these conflicts to resort to it.
With regard to the Korean problem, the North- South joint communique 
of 1972 advocates direct negotiations between the 
two parties, free of all foreign interference. 
That historic document, constitutes in the view 
of my delegation, a valuable basis on which to 
seek a just and lasting solution. The Central 
African Republic welcomes the strenuous efforts 
made by the parties to the conflict to lay the 
basis for the constructive, fruitful dialogue 
which is so sincerely desired so that the 
question of their simultaneous admission to the 
United Nations can be considered again, without 
prejudice to the principle of reunification, in 
keeping with the wishes of their peoples.
The present international situation gives no 
cause for optimism because the world political 
order is being challenged by another factor: the 
unequal development of the members of the 
international community. This is the second part 
of my message.
The United Nations should devote itself 
increasingly to the economic and social 
development of Member States. Indeed, how can we 
not be moved by the problems caused by the world 
economic crisis, which is seriously affecting 
third world countries? These include: increasing 
balance-of-payments imbalances, the constant 
deterioration in the terms of trade; the 
excessive burden of their foreign debts; the 
insecurity of their food supplies; and the 
disorganization of the present monetary system. 
All these factors, which indicate the 
interdependence of States, should lead the 
"haves" to seek more actively, together with the 
"have not", new bases for a restructuring of 
international economic relations.
On the contrary, however, we are witnessing a 
very marked re-emergence of protectionism, which 
seriously penalizes the countries of the South. 
The illusion of the concept of the transfer of 
technology in turn compounds their 
disillusionment. That is why we believe that the 
"have" States, in a spirit of solidarity, should 
facilitate and support the United Nations in its 
efforts to establish a new international economic 
order.
These efforts clearly demonstrate the will of the 
Organization, which is now engaged in "economic 
decolonization". This will is reflected in the 
adoption of the Charter of Economic Rights and 
Duties of States the International Development 
Strategy for the Third United Nations Development 
Decade and the Substantial New Programme of 
Action for the 1980s for the Least Developed 
Countries.
The Central African Republic, which falls within 
the category of least developed countries, would 
like to see the "have" countries devote more 
effort and sacrifice to the implementation of 
those measures, in order to establish 
co-operation between them and the developing 
countries, to the mutual advantage of their 
respective peoples.
As the Assembly is aware, there was a change of 
regime in the Central African Republic on 1 
September 1981. It should be recalled that the 
National Army took power following dark years 
during which the country was on the verge of ruin 
and security and peace were increasingly 
threatened. As stated recently by the head of 
State, General Andre Kolingba, the Military 
Committee of National Reconstruction set for 
itself four goals: the creation of conditions of 
general mobilization through a resumption of 
work; the reorganization of the State finances; 
the restoration of a climate of confidence and 
guarantees of the security of property and 
person; and economic recovery.
The highest priority was given to the correction 
of economic and financial imbalances. We 
therefore reduced the budget deficit of the State 
by almost 30 per cent as compared with that of 
previous years. That result was obtained as a 
result of very severe limitations on certain 
expenditures, a reordering in the area of 
earnings, a campaign to combat fraud and the 
financial sacrifices of State officials.
The reassurance of investors by restoring a 
climate of confidence is one of the policies 
guiding the actions of the Military Committee for 
National Reconstruction intended to bring about 
conditions for the economic recovery of the 
Central African Republic.
The plan requires that other demands be met, 
including food self-sufficiency and growth 
through increased productive investments, both 
public and private. However, our present 
financial situation does not yet enable us to 
tackle by our own efforts alone other vital 
tasks, such as the reconstruction of our road 
system and the creation of social and educational 
structures. The co-operation of the international 
community, which we hope will be increased, 
remains essential in that regard.
Thus the accomplishment of the mission that the 
Military Committee of National Reconstruction has 
set for itself has not been easy and continues to 
be limited in terms of time and of objectives. To 
achieve the necessary results, the Military 
Committee of National Reconstruction has only one 
weapon: dialogue, based on the concept the 
Central African people has of the real democracy 
that results from listening to the questions in 
the hearts of the people. The Central African 
Government has a dynamic view of democracy, which 
must take account of the developmental aspects of 
the life of a people capable of reconstructing 
its national unity, which is a prerequisite for 
development.
As a land-locked country, the Central African 
Republic has been subjected to serious 
constraints. The Convention that has just been 
adopted a§ a result of the work of the Third 
United Nations Conference on the Law of the Sea 
could make it possible for us to be provided with 
the necessary trade facilities. That is the 
fervent hope of my country.
We wish to welcome once again resolutions 35/37 
of 5 December 1980 and 36/206 of 17 December 
1981, in which the General Assembly calls upon 
all Member States, the specialized agencies and 
other economic and financial organizations to 
contribute generously to the reconstruction, 
rehabilitation and development of the Central 
African Republic, whose economic situation 
remains a matter of concern.
On behalf of the Central African people, the 
Military Committee of National Reconstruction and 
its President, General Andre Kolingba, I wish to 
thank from this rostrum all the States and 
institutions which, in spite of their own 
difficulties, have shown a generosity which we 
very much appreciate- My country is convinced 
that this international solidarity, which is 
based on human awareness, will continue to 
increase.
The Central African Republic hopes, and indeed is 
convinced, that the Member States, in spite of 
this period of adversity that the world is 
experiencing, will make the contributions 
necessary to make the Organization an instrument 
for the improvement of the international 
political environment and of economic and social 
development. The Secretary-General's report, with 
the spirit of which we fully agree and to whose 
author we pay a tribute, is important because it 
concurs in that idea. The unity and harmony of 
the international community will certainly 
benefit from it.
